DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “while building up the supporting structure, the sheet-like part is formed in two directions, which extend transversely to each other to define a substantially planar main surface of extent of the sheet-like part” and later “the bulges form two-dimensionally alternating concavities and convexities with respect to the substantially planar main surface of extent of the sheet- like part, such that the bulges protrude out of both sides of the substantially planar main surface of extent.”
It is unclear how the main surface of the support structure can both be substantially planar, while also having two dimensionally alternative concavities and convexities.  The plain meaning of the term “planar” is something that lies in a two-dimensional plane.  This renders claim 1 unclear as the planar surface is said to have alternative concavities and convexities, which would make it have three dimensional features.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 26 November 2021, with respect to the rejection of Claim 1 have been fully considered and are persuasive.  The art rejections of claim 1 has been withdrawn. 

Allowable Subject Matter
Claim 1  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner's best art does not teach or obviate the limitations of independent claim 1.
While the art has examples of planar supporting structures used in 3-D printing (See STEVENSON (US 10556383), ROGERS (US 20160222791), MANTELL (US 20200094474), SWAELENS (US 5595703)) and corrugated shapes to supports (See SWAELENS (US 5595703), BARTH (US 20180304541 A1), MERCELIS (US 20130312928 A1), and KULKARNI (US 20030178750 A1)), none of the planar supporting structures gave a teaching, suggestion, or motivation to include alternative concavities and convexities (that could be found in a corrugated support shape) while still maintaining a planar shape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
LALVANI (US 8084117 B2) teaches a sheet that is formed to have alternative concavities and convexities, yet is not planar. (See Figures 5-6 and 10)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.